Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka et al. (US 6128127 hereinafter Kusaka) and in view of Jones et al. (US 20050052655 hereinafter Jones). 
As to claim 1, Kusaka teaches an apparatus for probing a sample (title) comprising: 
a light source for emitting an illuminating light beam (31 in Fig. 7 and Col 12 line 47); 
a birefringent element for splitting the illuminating light beam into two sheared beams (wedge shaped crystal plate 34 Fig. 7 col. 12, lines 34-42 and 51-52); 
a reflective element (35,36, 38 or 39 in Fig. 7) for reflecting the two sheared beams, wherein the apparatus is configured such that reflected beams propagate through the birefringent element for recombining reflected beams (Fig. 7); and 
a detector for detecting the recombined beam (45 in Fig. 7 col. 13 line 6); 
However, Kusaka does not explicitly disclose wherein the sample is arrangeable at the backside of the reflective surface in the optical path of the sheared beams, the reflective surface exhibits a surface plasmon resonance or a localized surface plasmon resonance. 
Jones teaches the sample is arrangeable at the backside of the reflective surface in the optical path of the beams, the reflective surface exhibits a surface plasmon resonance or a localized surface plasmon resonance (FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the sample is arrangeable at the backside of the reflective surface in the optical path of the sheared beams, the reflective surface exhibits a surface plasmon resonance or a localized surface plasmon resonance for high sensitivity required measurement.
Examiner’s notes for the limitations regarding material worked upon regarding the limitation of “the sample is arrangeable at the backside of the reflective surface in the optical path of the sheared beams”
(Below is the capture of related MPEP)
2115    Material or Article Worked Upon by Apparatus [R-07.2015]
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
As to claim 2, Kusaka when modified by Jones teaches the apparatus according to claim 1. 
Kusaka teaches further comprising a polarizing element (32 and 44 in Fig. 7) for polarizing the illuminating light beam prior to entering the birefringent element and for polarizing the recombined beam prior to being detected by the detector (32 and 44 in in Fig. 7 and col. 13 line 5 and 48).
As to claim 3, Kusaka when modified by Jones teaches the apparatus according to claim 2. 
While Kusaka does not explicitly disclose the polarizing element is a polarizing beam splitter and/or wherein the birefringent element is a Savart plate in the same embodiment, still Kusaka discloses the birefringent element being a Savart plate (col. 16 lines 47-48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the birefringent element being a Savart plate for the benefit including high visibility and robustness to the environment.
As to claim 4, Kusaka when modified by Jones teaches the apparatus according to claim 1. 
Kusaka teaches further comprising a semi-reflective element (35 in Fig.7) in the optical path of the sheared beams, in particular between the birefringent element (34) and the reflective element (39). 
As to claim 7, Kusaka when modified by Jones teaches the apparatus according to claim 1.
While Kusaka does not explicitly disclose the sample is arrangeable in close proximity to or in contact with the backside of the reflective surface exhibiting a surface plasmon resonance or a localized surface plasmon resonance, as pointed in the claim 1 rejection, the recited limitation of claim 7 is a limitation solely regarding material worked upon, as a result does not further limit the apparatus of claim 1. 
As to claim 8, Kusaka when modified by Jones teaches the apparatus according to claim 1.
However, Kusaka does not explicitly disclose a prism with a reflective surface for reflecting the sheared beams from a first direction of propagation to a second direction of propagation at an angle with respect to the first direction of propagation, wherein the reflective surface exhibits a surface plasmon resonance, and wherein the sample is arrangeable at the backside of the reflective surface.
Jones teaches a prism with a reflective surface for reflecting the sheared beams from a first direction of propagation to a second direction of propagation at an angle with respect to the first direction of propagation, wherein the reflective surface exhibits a surface plasmon resonance, and wherein the sample is arrangeable at the backside of the reflective surface (FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having a prism with a reflective surface for reflecting the sheared beams from a first direction of propagation to a second direction of propagation at an angle with respect to the first direction of propagation, wherein the reflective surface exhibits a surface plasmon resonance, and wherein the sample is arrangeable at the backside of the reflective surface for the benefit including efficient plasmon generation for the high sensitivity measurement.
As to claim 9, Kusaka when modified by Jones teaches the apparatus according to claim 8. 
However, Kusaka does not explicitly disclose the reflective element reflects the sheared beams propagating along the second direction of propagation towards the reflective surface of the prism.
Jones teaches the reflective element reflects the sheared beams propagating along the second direction of propagation towards the reflective surface of the prism (FIG. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the reflective element reflects the sheared beams propagating along the second direction of propagation towards the reflective surface of the prism for the benefit including efficient plasmon generation for the high sensitivity measurement. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaka in view of Jones and in further view of Terborg et al. (Optics, Ultrasensitive interferometric on-Chip microscopy of transparent objects, Science advances, Vol. 2 No. 6, June 10, 2018, filed in IDS, hereinafter Terborg). 
As to claim 5, Kusaka when modified by Jones teaches the apparatus according to claim 1.
However, Kusaka does not explicitly disclose the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam. 
Terborg teaches the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam (page 2, left col. 5th line from the last). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam for the benefit including enhancing the interferometric signal by finding optimal tilt of the birefringent element. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaka in view of Jones and in further view of Heilweil (US 4980566 hereinafter Heilweil). 
As to claim 6, Kusaka when modified by Jones teaches the apparatus according to claim 1.
Kusaka teaches further the reflective element is a mirror (col. 12 line 59). 
 However, Kusaka does not explicitly disclose a metallic mirror, a dielectric mirror or a plasmonic mirror. 
Heilweil teaches the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam (col. 3 line 51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kusaka by having the birefringent element is mounted such that it is tiltable with respect to a direction of propagation of the illuminating light beam for the benefit including having low power loss of the incident beam on the mirror. 
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Claim status: Claim 1 has been amended to remove the rejected claim limitation (first alternative) and now claiming second alternative instead of the first alternative. 
First, applicant argues 

    PNG
    media_image1.png
    191
    1079
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    1116
    media_image2.png
    Greyscale

However, the examiner is depending on Kusaka for the subject matter not Jones. 
Kusaka clearly teaches birefringent element used to shear the beams as shown in the rejection above. 
Second, applicant argues

    PNG
    media_image3.png
    167
    928
    media_image3.png
    Greyscale

The argument has been respectively considered. However, Jones was used to teach the limitation of ‘the sample is arrangeable at the backside of the reflective surface in the optical path of the beams, the reflective surface exhibits a surface plasmon resonance or a localized surface plasmon resonance’. 
As shown in the rejection, the limitation of “the sample is arrangeable…”is the limitation of material worked upon and the limitation does not further limit the rest of the claimed apparatus and Jones clearly teaches of an interferometric system like Kusaka could be used for a SPR or LSPR system. 
Therefore, the rejection is proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886